Citation Nr: 1811934	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-28 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel





INTRODUCTION

The Veteran served from February 1951 to February 1953.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

On his August 2014 Substantive Appeal Form, the Veteran indicated he wanted a hearing at his local VA office.  In January 2018, the AOJ sent the Veteran a hearing letter with the date of the scheduled hearing.  The Veteran did not report for the scheduled hearing.  Therefore, the request for a Board hearing is deemed withdrawn and the appeal will proceed. 38 C F R § 20.704 (d) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  Hearing loss is related to service. 

2.  Tinnitus originally manifested during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have been approximated.  38 U.S.C. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2017).

2.  The criteria for service connection for tinnitus have been approximated.  38 U.S.C. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service.  38 U.S.C. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

An organic disease of the nervous system, which includes sensorineural hearing loss and tinnitus, is a "chronic disease" listed under 38 C.F.R. § 3.309 (a). Fountain v. McDonald, 27 Vet. App. 258, 275-76 (2015).  Therefore, the provisions of 38 C.F.R. § 3.303 (b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes.  Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection.  38 C.F.R. § 3.303(b).

The Veteran is competent to report that tinnitus was incurred in service and it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The July 2014 VA examination reflected auditory thresholds above 40 decibels in all frequencies bilaterally and also diagnosed tinnitus.  Thus, the Veteran has a current disability.

The Veteran's service treatment records were destroyed in a July 1973 fire at the National Personnel Records Center.  See April 1980 General Services Administration Letter; see also February 2013 PIES request.  A June 2013 document assembled from alternative sources indicated that the Veteran's MOS was Artillery, FA (Filed Artillery).  None of the assembled documents contain the Veteran's audiometric testing upon entrance or exit from service.

On his February 2013 application for benefits, the Veteran indicated that both the hearing loss and tinnitus began in January 1953 in Sol, Korea.  The Veteran added that while serving in the Korean War as a truck driver, he was exposed to mortar explosions and tank Howitzers for eleven months.

As previously stated, the Veteran underwent VA examination in July 2014 to determine the nature and etiology of the hearing loss and tinnitus.  The Veteran reported that fired weapons during basic training but did not fire any afterwards.  He again reported driving trucks and jeeps.  The VA examiner diagnosed the Veteran with hearing loss and tinnitus but opined that it was less likely than not caused by his military service.  The rationale provided was that there was that it was unlikely driving jeeps and trucks would cause a noise induced shift.

On his Substantive Appeal Form, the Veteran again indicated that he was exposed to noise from bombs and bullets in service.  He further stated that at the time he noticed his hearing was not right and has become worse since service.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further examination to clarify and definitively opine on the nature and etiology of the current bilateral hearing loss and tinnitus.  However, the competent evidence as to the etiology of the Veteran's hearing loss and tinnitus is in conflict.  While the VA examination report concluded that the Veteran's hearing loss and tinnitus were not related to service, the Veteran has explained that the decreased hearing and tinnitus actually began during service as a result of noise exposure and became progressively worse over time.  Given the existence of evidence both for and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's hearing loss and tinnitus arose during service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for both hearing loss and tinnitus.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Furthermore, given the favorable outcome in this decision that represents a full grant of the issues on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).









ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


